CESe % 5 ORR. Nee B

Federal Defenders
OF NEWYORK,INC.

56 FSS AID Pager oF"

Southern District

81 Main Street, Suite 300

White Plains, N.Y. 10601-4150

Tel: (914) 428-7124 Fax: (914) 948-5109

 

David E. Patton
Executive Director
and Attorney-in—Chief

Southern District of New York
Jennifer L. Brown
Attorney-in-Charge

November 20, 2020
BY ECF
The Honorable Judge Nelson S. Roman
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

MEMO. ENDORSED

Re: United States v. Vania Bell
19 Cr. 550 (NSR)

Dear Judge Roman:

This letter is written on the behalf of Ms. Vania Bell and respectfully requests that this Court
modify Ms. Bell’s bail conditions. Specifically, Ms. Bell requests that the Court allow her to travel to
Hamden, Connecticut today, Friday, November 20, 2020, after 8:00 PM. Ms. Bell will be returning to her
New Jersey residence in the early evening of Sunday, November 22, 2020. Ms. Bell is traveling to
Hamden, CT in order to pick up her daughter. Her partner, who was supposed to pick up the child, tested
positive for the COVID-19 virus yesterday. In Connecticut, Ms. Bell will be staying at: 100 Town Walk
Drive, Apt#1334, Hamden, CT 06518.

 

 

 

On August 1, 2019, Ms. Bell was released on bond. She is currently on pretrial supervision. Her
pretrial service officer, Mr. Winter Pascual and the government have no objection to this travel request.
Thank you for your consideration of this matter.

 

Respectfully submitted,

/s/

Susanne Brody

Assistant Federal Defender
(914) 428-7133 Defendant's request for a temporary bail
modification as detailed above is granted without
objection from the Government and Pretrial
Services Clerk of Court requested to terminate
the motion (doc. 26).

Dated: Nov. 20, 2020
SO ORDERED: sy

fae a

a 3 n er ——_a

cc: Margery Beth Feizing, AUSA
Vladislav Vainberg, AUSA
Winter Pascual, USPTSO
Ms. Vania Bell

 

Fes NY HON. NELSONS. ROMAN _
BOCUME! UNITED STATES DISTRICT JUDGE.

|| ELECTRONICALLY Fil

BOC #:___

ee
